Citation Nr: 9933614
Decision Date: 10/06/99	Archive Date: 12/06/99

DOCKET NO. 79-10 221               DATE 

THE ISSUE

Whether a March 1980 decision of the Board of Veterans' Appeals
denying service connection for schizophrenia and alcoholism should
be revised or reversed on the grounds of clear and unmistakable
error.

REPRESENTATION

Moving Party Represented by: Kenneth M. Carpenter, Attorney-at-law

ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel

FINDINGS OF FACT

1. The veteran filed a motion with the Board of Veterans' Appeals
(Board) in January 1998 seeking the Board's review of a March 1980
Board decision denying

service connection for schizophrenia and alcoholism to determine
whether that decision involved clear and unmistakable error (CUE).

2. The Board received notice on September 7, 1999 that the CUE
review motion has been withdrawn.

CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the Board's
review of a March 1980 decision denying service connection for
schizophrenia and alcoholism to determine whether that decision
involved clear and unmistakable error should be dismissed. Board of
Veterans' Appeals Rule of Practice 1404(f), 64 Fed. Reg. 2140
(1999) (to be codified at 38 C.F.R. 20.1404(f)).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f), 64 Fed. Reg.
2140 (1999) (to be codified at 38 C.F.R. 20.1404(f)), permits a
party to withdraw a motion to review a final Board decision to
determine whether CUE exists in that decision. Inasmuch as the
motion for CUE review 'in this case has now been withdrawn, the
motion should be dismissed, without prejudice to refiling, as
provided by Rule 1404(f).

ORDER

The motion is dismissed without prejudice to refiling.

BARBARA B. COPELAND 
Member, Board of Veterans' Appeals

- 2 -

Only a final decision of the Board of Veterans' Appeals may be
appealed to the United States Court of Appeals for Veterans Claims.
38 U.S.C.A. 7252 (West 1991 & Supp. 1999); Wilson v. Brown, 5 Vet.
App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the
Court must first obtain a final BVA decision on that issue.") This
dismissal under Rule of Practice 1404(f), 64 Fed. Reg. 2140 (1999)
(to be codified at 38 C.F.R. 20.1404(f)), is not a final decision
of the Board. Rule of Practice 1409(b), 64 Fed. Reg. 2140 (1999)
(to be codified at 38 C.F.R. 20.1409(b)). This dismissal removes
your motion from the Board's docket, but you may refile the motion
at a later date if you wish.

3 - 


